Exhibit 10.1


SWANK, INC.
90 PARK AVENUE
NEW YORK, NEW YORK 10016


Effective January 1, 2010


Mr. James E. Tulin
c/o Swank, Inc.
8800 North Gainey Center Drive
Scottsdale, Arizona 85258


Dear Mr. Tulin:


Reference is made to the Amended and Restated Employment Agreement dated as of
January 10, 2008, between Swank, Inc. (the "Corporation") and you (the
“Employment Agreement").


This will confirm that the term of the Employment Agreement is hereby extended
for an additional two (2) year period, commencing on January 1, 2010 and ending
on December 31, 2011 (the "Extension Period").  Except as modified and amended
by this letter, the Employment Agreement shall remain and continue in full force
and effect on and after the date hereof.


This letter may be executed in any number of counterparts, each of which shall
be deemed an original and all of which taken together shall constitute one and
the same agreement.  This letter shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to principles of conflicts of law (other than Section 5-1401 of the New York
General Obligations Law).


If the foregoing correctly sets forth our understanding and agreement, kindly
countersign this letter in the space provided below.



   
Very truly yours,
               
SWANK, INC.
 




   
By:
/s/ Jerold R. Kassner        
Name: Jerold R. Kassner
     
Title:   Chief Financial Officer
         
ACCEPTED AND AGREED:
                            /s/ James E. Tulin        
James E. Tulin
       

 